Citation Nr: 0117548	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for depression, to 
include as secondary to nasal fracture.

3.  Entitlement to service connection for anxiety, to include 
as secondary to nasal fracture.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), dated in April 1996, March 1997 and September 1997. 

In correspondence dated in February 1998, the veteran's 
representative had requested a personal hearing.  In January 
2000, the Board sent letters to the veteran and his veteran's 
representative, inquiring whether a hearing was still 
desired.  However, the letter to the veteran was returned as 
not deliverable.  In a February 2000 reply, the veteran's 
representative stated that his office had attempted to reach 
the veteran and had been unsuccessful, and asked the Board 
proceed with appellate review.  

The Board notes that this appeal was previously before the 
Board and that, in a March 2000 BVA decision, the Board, in 
pertinent part, denied that the veteran's claims for service 
connection for PTSD and for depression and anxiety secondary 
to nasal fracture as not well grounded.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2000, the General 
Counsel for the Department of Veterans Affairs (General 
Counsel) filed an unopposed Motion for Remand and to Stay 
Proceedings (Motion).  The effect of this motion, which was 
accepted by the Court, was to vacate the March 2000 BVA 
decision insofar as it denied the veteran's claims for 
entitlement to service connection for PTSD, depression and 
anxiety and to remand these issues for readjudication due to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
By Order entered December 27, 2000, the Court vacated that 
part of the Board's March 2000 decision that denied service 
connection for the above three issues and remanded the claims 
back to the BVA for readjuciation and any development deemed 
necessary due to the VCAA.  The Motion also noted that, since 
the Board had remanded the issue of entitlement to service 
connection for headaches, that issue was not ripe for appeal.  
The remaining four issues (service connection for hearing 
loss, tinnitus, sinusitis, and rhinitis) were not pressed on 
appeal and were therefore deemed abandoned.  Jarvis v. West, 
12 Vet. App. 559, 561 (1999); Grivois v. Brown, 6 Vet. App. 
136, 138 (1994).  However, the Board notes that the March 
2000 rating decision denied service connection for sinusitis 
and rhinitis, claimed as secondary to the veteran's service-
connected generalized anxiety disability, as not well 
grounded.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA may, on its own motion, readjudicate a claim 
denied as not well grounded during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
Act (November 9, 2000).  These two issues are referred to the 
RO for appropriate action.


REMAND

As noted above, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised by the VCAA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Generally, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
General Counsel noted in the Motion, as the revised version 
of 38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  See 
id.  


A.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Following the April 1996 and March 1997 rating decisions, the 
criteria to evaluate entitlement to service connection for 
PTSD were changed and the amendments became effective on June 
18, 1999.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807 (1999) (codified at 38 
C.F.R. § 3.304(f) (2000)).  

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  The prior regulation also provided that, if 
the claimed in- service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Under the current regulations, service connection for PTSD 
requires medical evidence diagnosing the condition, in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000); see also Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

As stated above, when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies.  Karnas, 1 Vet. App. at 312-13.  The substance of 
the previous 38 C.F.R. § 3.304(f), as pertains to this 
veteran, has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis of PTSD (though not a "clear" diagnosis as stated 
in the April 1996 and March 1997 RO decisions), a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, because the general requirements of the regulation 
have not been substantively changed as pertains to this 
veteran, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO requested that the veteran furnish a detailed 
description of the specific traumatic incidents causing his 
PTSD, including dates and places the incidents occurred, the 
unit to which he was assigned at the time, and medals or 
citations received as the result of the events, and names of 
anyone involved in the incidents.  The veteran reported four 
specific stressors during his period of Vietnam service.  
While assigned to the 185th maintenance battalion and 
stationed at Long Binh in August 1967, the veteran was part 
of a group transporting a tank to a salvage yard.  After 
transporting the tank they were told that there were U.S. 
service members bodies in the tank.  The second incident, 
also in August 1967, occurred when the veteran was traveling 
from Long Binh to Saigon, and while en route he saw the 
bodies of three children lying on the ground.  On his return 
trip he observed that the bodies had not been touched and 
were becoming bloated.  The veteran was hospitalized due to 
pneumonia in Long Binh in October or November 1967.  While 
hospitalized, he was witness to service members with arms 
blown off and he smelled burnt flesh and the "smell of 
death".  He also recalled the sound of young service men 
screaming.  He felt depressed at that time and wished he were 
in a combat unit so he could die.  Finally, during the Tet 
offensive of 1968, in Long Binh, he was several miles away 
from the ammunition dump when it was attacked and exploded.  
He was knocked backward from the shock wave, but was not 
injured.  He later learned that officers in his company had 
been killed in the attack.  

In July 1995, the veteran was hospitalized at Richard H. 
Young Hospital, due to a suicidal attempt.  On examination, 
the veteran discussed a history of sexual abuse as a child 
and family problems.  There was no discussion of his 
experiences in service.  A diagnosis of PTSD was given, but 
the cited stressor was the history of sexual abuse.

A statement from the veteran's wife, dated in September 1995 
notes the veteran's decreased sexual drive and long periods 
of depression, but does not state that these are related to 
experiences in Vietnam.

At a February 1996 VA PTSD examination, the veteran reported 
that he had volunteered to go to Vietnam because he was 
depressed and hoped to be killed in action.  He stated that 
he spent 12 months in combat areas, but not in direct combat.  
During his time in Vietnam he reported seeing friends killed 
but gave no names.  He also stated that he suffered increased 
depression, apprehension and nightmares, which continued 
after discharge.  The veteran indicated that he had been 
hospitalization in 1995 for depression.  He also related a 
history of childhood sexual abuse by his uncle and father.   
The examiner noted that the veteran had a number of symptoms 
associated with PTSD, such as avoidance of media with Vietnam 
content, feeling of detachment, sense of a foreshortened 
future, difficulty sleeping, irritability, hypervigilance and 
exaggerated startle response.  The examiner, in summary, 
stated that the veteran's history of symptomatology was 
consistent with a diagnosis of chronic PTSD; that he also had 
symptoms of major depression, and it appeared that the 
depression was active upon entry to service and may be due to 
early abuse and family history of affective disorders; and 
that his Vietnam experiences appeared to have precipitated 
chronic PTSD of at least moderate severity.

At a VA July 1997 mental disorders examination, the veteran 
related that he was initially stationed in Korea, but after 
he got in a fight, he requested a transfer to Vietnam where 
he was stationed for approximately a year.  He reported an 
incident where he was hauling water by truck and ran over an 
8 or 9 year old boy.  The veteran did not provide any 
identifying details.  He also stated that in Vietnam life was 
cheap, friends got killed on the street and trucks got hit 
and burned.  The examiner noted that the veteran appeared sad 
and depressed when making this statement.  The veteran 
reported that he had been consistently employed since 1968.  
The examiner's impression was that the veteran had chronic 
depression or dysthymia, mild to moderate to severe in 
intensity, depending upon his surroundings and situational 
stressors.  This was highlighted by the veteran's focus on 
the sexual abuse he was subjected to in childhood.  The 
examiner opined that the veteran's depression was not related 
to the fractured nose in service, but to other stressors 
distinct from military service.  The examiner added that the 
veteran suffered from anxiety disorder related to current and 
previous stressors, but not to the fractured nose.  The 
examiner opined that he did not believe that the veteran 
suffered from PTSD.  The veteran's Global Assessment of 
Functioning (GAF) score was 60 for the past year with a 
current score of 70. 

In an April 2001 statement, the veteran's representative 
contends that the record establishes current diagnoses of 
PTSD and major depression for the veteran; that the veteran 
was found to be free from mental illness upon entry into the 
Army; that, even if the veteran claims he was depressed 
before going into the Army, he is not competent to diagnose 
himself with any mental disorder; and that the Board erred in 
determining that the veteran did not engage in combat, that 
there was insufficient evidence that the veteran suffered in-
service stressors or that there was no nexus between in-
service stressors and the veteran's diagnosed PTSD.
While there is no further duty to obtain service medical 
records, there is a further duty to assist the veteran with 
his claim, especially in light of the conflicting medical 
opinions.

The veteran's April 1968 separation reveals a normal 
psychiatric evaluation.  His discharge (DD Form 214) and DA 
Form 20 indicate that his most significant duties were as 
textile and/or leather repairman and shows that the veteran 
earned the Vietnam Service Medal, National Defense Service 
Medal and Sharpshooter M-14 badge.  None of the latter 
indicates combat service and the veteran admits that he was 
not in combat and that he drove a truck while in Vietnam.  

The RO contacted the U.S. Army and Joint Services 
Environmental Support Group (ESG) in order to obtain any 
information which would support the veteran's description of 
stressors.  U.S. Army military records verified that the Long 
Binh ammunition dump was attacked in February 1968.  
Furthermore, it is confirmed in the veteran's service medical 
records that he was hospitalized with pneumonia in August 
1967.  The other incidents described by the veteran cannot be 
confirmed with the information provided by the veteran.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki, 6 Vet. App. at 98; Cohen, 10 Vet. App. at 138-50; 38 
C.F.R. § 3.304(f). 

Additionally, the Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV) has been adopted by VA.  38 C.F.R. § 4.125(a) (2000).  
While earlier editions of the DSM provided for an objective 
standard as to the adequacy of reported stressful events in 
service, in determining the sufficiency of the claimed in-
service stressors, the Board notes that there is no longer a 
requirement that the stressor be "outside the range of usual 
human experience" and be "markedly distressing to anyone," as 
previously required by the Diagnostic and Statistical Manual 
of Mental Disorders, third edition (DSM-III).  Instead, DSM-
IV requires that a person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or other" and "the person's 
response involved intense fear, helplessness, or horror."  
The Court has held that the adequacy of such a stressful 
event in service to support a diagnosis of PTSD is a medical 
determination. Cohen, supra.

While the most recent VA PTSD examination does not reflect a 
diagnosis of PTSD, but diagnoses for dysthymia and an anxiety 
disorder, the previous VA PTSD examination reflected 
diagnoses for PTSD and major depression.  At this stage, the 
Board must assume that any diagnosis of PTSD was based on the 
veteran's history of childhood sexual abuse and/or his tour 
of duty in Vietnam.  

For VA compensation purposes, a PTSD diagnosis must be based 
on an in-service stressor history, which has been verified 
(except where a veteran was engaged in combat, which has not 
been established here).  A diagnosis of PTSD, related to 
service, which is based on an examination, which relied upon 
an unverified history, is inadequate.  See West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  The Board acknowledges that the 
ESG and the veteran's service medical records were able to 
verify the February 1968 Long Binh ammunition dump attack and 
his August 1967 hospitalization of pneumonia, tending to 
corroborate two in-service stressors.  Thus, the veteran 
should be afforded a complete psychiatric examination by a 
psychiatrist, to determine whether the veteran has PTSD, and, 
if so, whether such PTSD is related to one, or both, of these 
verified in-service stressors or to other stressors, such as 
childhood sexual abuse.

B.  Depression and Anxiety

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as psychoses, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  However, temporary flare-ups without evidence of 
a worsening of the underlying condition, does not constitute 
aggravation and does not warrant a grant of service 
connection.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).

The Board observes that the February 1996 VA examiner noted 
that it appeared that the veteran's depression pre-existed 
service and might be partly due to early abuse and a family 
history of affective disorders.  The examiner added that the 
veteran's Vietnam experiences were also associated with an 
ongoing major depression and diagnosed the veteran with 
severe recurrent, major depression.  

Additionally, service medical records indicate that the 
veteran suffered a nose fracture in February 1967.  In an 
April 1996, rating decision, the RO granted service 
connection for residuals of a fractured nose and assigned a 
noncompensable rating, effective from September 1995.  In 
April 1997, the veteran submitted a claim for service 
connection for depression and anxiety secondary to a nasal 
fracture suffered in service.  In denying his claim for 
service connection on a secondary basis on the merits, the RO 
pointed to the September 1997 VA examiner's opinion that the 
veteran's depression was not related to the fractured nose in 
service, but to other stressors distinct from military 
service.  However, in Allen, the Court held that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to or the result of a service-connected 
disorder.  The 1997 VA examination and examiner's opinion did 
not address the issue of whether the veteran may have a 
psychiatric disorder that was directly related to the 
veteran's service or whether the veteran had a pre-existing 
psychiatric disorder, which was aggravated (i.e., proximately 
due to, or the result of, a service-connected disorder).  In 
light of the above, and in order to fulfill VA's duty to 
assist, upon remand the RO should reexamine the evidence of 
record, afford the veteran another examination that attempts 
to clarify whether the veteran suffers from a psychiatric 
disorder, such as depression or anxiety.  If he does, the 
examiner should determine whether the disorder was incurred 
as result of service or whether such disorder pre-existed 
service and was aggravated, if any, by service or by a 
service-connected disorder, e.g., nasal fracture.

As a final matter, the RO should determine if any additional 
VA or non-VA psychiatric treatment records are available, as 
the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his psychiatric 
disorder(s).  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).

3.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to ascertain the nature and 
etiology of any psychiatric disorder 
which may be present, to include PTSD, 
depression and/or anxiety.  The veteran 
must be informed in writing of the 
potential consequences of his failure to 
appear for any scheduled examination.  

The claims file and this REMAND must be 
made available to, and be reviewed by, 
the examiners prior to the examination, 
and the examiner should so indicate in 
the examination report that they were 
reviewed.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, to include psychological 
testing including PTSD sub scales.  After 
reviewing the claims file and REMAND and 
examining the appellant, in accordance 
with DSM-IV, the examiner should clearly 
report the diagnosis and etiology of all 
psychiatric disorder(s) found to be 
present and should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder(s) is/are related to 
service, to include on a secondary basis 
due to an in-service nasal fracture or 
other service-connected disorder.  The 
examiner must opine whether it is at 
least as likely as not (50 percent or 
more probability) that a service-
connected disorder aggravated (worsened 
the pre-existing psychiatric disorder).

If the veteran is found to have PTSD, the 
examiner should indicate whether the 
veteran's PTSD is related to any of two 
claimed in-service stressor(s), i.e., the 
February 1968 Long Binh ammunition dump 
attack and his August 1967 
hospitalization for pneumonia, or to non-
service related events.  The RO must 
instruct the examiner that only these two 
events may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in the 
PTSD.  If PTSD is not shown, the 
examiner's reasons and bases for this 
finding must be given.  The examiner 
should resolve any conflicts found 
between his/her findings and the 
diagnostic findings noted in the evidence 
associated with the claims file.  
Separate GAF scores should be assigned 
for each disorder, and the scores should 
be differentiated between those symptoms 
that are related to service from any 
symptoms due to non-service connected 
etiology.  If the examiner is unable to 
differentiate the symptomatology, the 
examiner should so state in the 
examination report.  The examination 
report must include a complete rationale 
for all opinions expressed and all 
clinical findings should be reported in 
detail.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for depression, anxiety and 
PTSD, to include a formal determination 
as to whether the veteran was engaged in 
combat.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



